Case 19-33568-mvl7 Doc 80 Filed 08/28/20                        Entered 08/28/20 13:26:02          Page 1 of 3



    Fareed I. Kaisani, State Bar No. 24104017              Emanuel Grillo, Esq. (admitted pro hac vice)
    BAKER BOTTS L.L.P.                                     BAKER BOTTS L.L.P.
    2001 Ross Avenue, Suite 900                            30 Rockefeller Plaza
    Dallas, Texas 75201                                    New York, New York 10012-4498
    Telephone: (214) 953-6500                              Telephone: (212) 408-2500
    Fax: (214) 953-6503                                    Facsimile: (212) 259-2501
    fareed.kaisani@bakerbotts.com                          emanuel.grillo@bakerbotts.com

COUNSEL FOR DIANE G. REED,
CHAPTER 7 TRUSTEE

                               UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                            )
    In re:                                                  )      Chapter 7
                                                            )
    ERIC C. BLUE, et al.,1                                  )      Case No. 19-33568-7
                                                            )
                                      Debtors.              )      (Jointly Administered)
                                                            )

                               WITNESS AND EXHIBIT LIST
                           FOR THE SEPTEMBER 1, 2020 HEARING

             Diane G. Reed, Chapter 7 Trustee in the above-captioned jointly administered bankruptcy

cases, hereby submits the following witness and exhibit list in respect of the hearing scheduled for

Tuesday, September 1, 2020, at 9:30 a.m. (CT) before the Honorable Michelle V. Larson.

A.           WITNESSES

             1. Fareed Kaisani

             2. Any rebuttal and/or impeachment witnesses; and

             3. All persons listed on the witness list of any other party.




1
 The Debtors in these jointly administered chapter 7 cases are Eric C. Blue, Capital Park Management Company,
LLC, and Capital Park Private Equity Partners, LLC.


Active 52757137.1                                      1
Case 19-33568-mvl7 Doc 80 Filed 08/28/20                         Entered 08/28/20 13:26:02           Page 2 of 3




B.         EXHIBITS

    Ex.                    Description2                       Mark Offer Object Admit Disposition
    No.

    1.     Declaration of Fareed Kaisani in
           Support of (i) Trustee’s Motion For
           Turnover of Financial Records and (ii)
           Motion for Order Finding Debtors in
           Civil Contempt of Court and Imposing
           Coercive Sanctions
    2.     Email correspondence from O. Alaniz
           to Fareed Kaisani dated July 18, 2020
           forwarding email chain with Eric C.
           Blue
    3.     Affidavit of Bradley Purdue in Support
           of Motion to Compel Debtor to Appear
           at Section 341 Meeting of Creditors
    4.     Email Correspondence from M. Brown
           to J. Kazlow
    5.     Form S-1 for Bridgeway National
           Corp. (filed on April 16, 2020)
    6.     Amended Notice Of Hearing [Docket
           No. 79]
    7.     Any exhibit identified or admitted by
           any other party
    8.     Any rebuttal or impeachment exhibits




2
    Each exhibit to be offered includes without limitation each schedule or other exhibit thereto.


Active 52757137.1                                            2
Case 19-33568-mvl7 Doc 80 Filed 08/28/20             Entered 08/28/20 13:26:02        Page 3 of 3




         RESPECTFULLY SUBMITTED this 28th day of August 2020.

                                                  /s/ Fareed Kaisani
                                                  Fareed I. Kaisani, State Bar No. 24104017
                                                  2001 Ross Avenue, Suite 900
                                                  Dallas, Texas 75201-2980
                                                  Telephone: (214) 953-6500
                                                  Facsimile: (214) 953-6503
                                                  Email: fareed.kaisani@bakerbotts.com

                                                  -and-

                                                  Emanuel Grillo, Esq. (admitted pro hac
                                                  vice)
                                                  30 Rockefeller Plaza
                                                  New York, New York 10012-4498
                                                  Telephone: (212) 408-2500
                                                  Facsimile: (212) 259-2501
                                                  emanuel.grillo@bakerbotts.com



                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on this 28th day of August, 2020, true and correct
copies of this document were electronically served by the Court’s ECF system on parties entitled
to notice thereof and that, additionally, on the same date he caused true and correct copies of this
document to be served by email and United States Mail on the following persons.

Eric C. Blue
1213 O Street NW
Washington DC, 20005
Eric.Blue@bridgewaynational.com
Eric.Blue@capitalpark.net
                                                             /s/ Fareed Kaisani
                                                             Fareed Kaisani, Esq.




Active 52757137.1                                3
